 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   LOUIS A. ALARCON,                                 Case No. 1:16-cv-01461-LJO-JLT
12                                         Plaintiff, ORDER TO SUBMIT EVIDENCE
13                  v.                                 (Doc. 27)
14   D. DAVEY, et al.,                                 21-DAY DEADLINE
                                        Defendants.
15

16         is under consideration by the Court. The Court has reviewed the pleadings and evidence

17   related to defendants’ motion for summary judgment, which asserts that the plaintiff failed to

18   exhaust administrative remedies. (Doc. 27) The Court notes that though both sides submitted the

19   logs for the plaintiff’s confidential mail for November and December 2015 (Doc. 27-6, pp. 62-63

20   with Doc. 34, pp. 11-12), they did not provide the logs for the pivotal dates. Accordingly, within

21   21 days, the Court ORDERS the parties to file the missing mail logs and any documents they

22   contend would assist the Court including, for example, tracking logs, receipts, and the like that

23   document the confidential mail the plaintiff received from May 2015 through the end of that year.

24
     IT IS SO ORDERED.
25

26      Dated:     June 5, 2019                                /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
